 RDR INDUSTRIESRDR Industries,Inc.andInternationalAssociationofMachinists and AerospaceWorkers, AFL-CIO, District Lodge 157. Case 3-CA-13541July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTOn May 26, 1987, Administrative Law Judge D.Barry Morris issued the attached decision. The Re-spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt the recommendedOrderThe Respondent and the Union began negotia-tions for a new contract on October 14, 1986.3 Asof September, 7 of the 15 unit employees wereunion members on dues checkoff. Prior to the No-vember 12 negotiating session the Respondent'scounsel,Murray Kirshtein, informed the Union'sbusiness representative, Lawrence Manca, that be-cause of promotions and resignations there wereonly 2 union members remaining in the now 10-person unit that were on dues checkoff.At the November 12 session Manca, Kirshtein,and the Respondent's president, John Rushton,were present. Kirshtein and Rushton both testifiedthat Kirshtein asked Manca, "Can you represent tome that you represent the majority of the unit?"Kirshtein testified thatManca replied, "I cannotrepresent to you that I do."TheRespondent contended that, based onManca's statement, it had a reasonably groundeddoubt as to the Union's majority status and that ittherefore lawfully withdrew recognition from theIThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2We affirm the judge's quashing of the subpoena for the testimony ofFederalMediator Robert Clintshaw The Respondent seeks Clintshaw'stestimony to corroborate the testimony of its witnesses that they askedUnion Negotiator Manca if he could "represent that he represented a ma-jority" of the unit and that he answered that he could not Clmtshaw wasnot present when the question was allegedly asked and answered Atmost he could testify that Kirshtem told him over the phone that thequestion was asked and answered Thus, we find that Clintshaw's testi-mony would not be sufficiently probative to corroborate the Respond-ent'switnesses and that the judge did not abuse his discretion in exclud-ing this testimony3All dates are in 1986101Union.Manca denied that he made the statementattributed to him.We agree with the judge that Manca's ambigu-ous response to Kirshtein's question, even if madeasKirshtein testified,was insufficient to rebut theUnion's presumption of continuing majoritystatus.Therefore, it is unneccessary to remand the case tothe judge to resolve the credibility conflict.If,in fact,Manca made such a statement, hecould have meant only that he did not know that amajority of the unit were members of the Union orthat a majority would agree to the contract termshe was negotiating. Futhermore, the statement isnot couched in affirmative terms-that Manca didnot represent a majority-but merely in terms ofdeclining to make an express statement that he did.His alleged statement is in marked contrast to thestatements inUpperMississippiTowing Corp., 246NLRB 262 (1979), relied on by our dissenting col-league.There, the majority relied on, among anumber of factors rebutting the union's presump-tion of continuing majority status, three unambig-uous statements. Those statements were found to"clearly stateNMU's estimate that it lacked em-ployee support" and that the NMU would "neverbe able to win the election." Manca's single ambig-uous statement here simply does not rise to thelevel of the union representatives' "admissions" inUpper Mississippi.4In short, we agree with the judge that Respond-entwas not justified in withdrawing recognitionfrom the Union here. Accordingly, we shall adopthis recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, RDR Indus-tries, Inc.,Mohawk, New York, its officers, agents,successors, and assigns, shall take the action setforth in the Order.MEMBERCRACRAFT,dissenting in part.Contrary to my colleagues, I would not adoptthe judge's decision.' I would remand this case tothe judge for resolution of the credibility conflictbetween the Respondent'switnesses (AttorneyKirshtein and President Rushton) and Union Busi-nessRepresentativeManca whether Manca wasasked whether he could represent that the Union4 SeeUnited Supermarkets,214 NLRB 958 (1974), in which a Boardmajority found that an unclear statement was not an admission by theunion that it did not have majority status That case bares a closer resem-blance to the situation herei I do, however, agree with the majority's quashing of the subpoenafor the testimony of Federal Mediator Robert Chntshaw for the reasonsstated290 NLRB No. 18 102DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrepresented a majority of the unit employees andwhether Manca replied that he could not so repre-sent.The complaint alleges only an unlawful with-drawal of recognition. There is no evidence thatthe Respondent sought to undermine the Union orthat it committed any other unfair labor practices.The Respondent bargained in good faith with theUnion to reach a successor agreement until the al-leged question was asked and the alleged reply wasgiven,whereupon the Respondent withdrew recog-nition. In the context of a sharp decline in the per-centage of unit employees on dues checkoff,recordevidence,if credited,reveals that the Respondentmerely asked the Union to confirm that it remainedthe employees' 9(a) representative and that theUnion admitted in its answer that it lacked majori-ty support.2Under these circumstances,Iwouldfind that Manca's statement,if credited,would pro-vide the Respondent with an objectively based,good-faith doubt of the Union's continuing majori-tystatus.UpperMississippiTowingCorp.,246NLRB 262 (1979). Therefore, I would remand thecase to the judge for this vital credibility resolu-tion.2 If the Union had merely relied on its presumption of majority supportin responding to the Respondent's inquiry,Iwould have no problem af-firming the judge However,when,as here,it is alleged that the businessrepresentative and chief negotiator for the Union admitted that he couldnot represent that the Union had majority support,Ibelieve a credibilityresolution must be madeRobert A.Ellison,Esq.,for the General Counsel.Murray J. S. Kirshtein, Esq.,of Utica, New York, for theRespondent.DECISION AND ORDERD. BARRY MORRIS,Administrative Law Judge. Thiscase was heard before me in Utica, New York,on 9 Feb-ruary 1987.'On a charge filed on 24 November 1986,2 acomplaintwas issued on 16 December,alleging thatRDR Industries,Inc.(Respondent)violatedSection8(a)(5) and(1) of the National Labor RelationsAct (theAct). The complaint alleged that Respondent withdrewits recognition of International Association of Machinistsand Aerospace Workers,AFL-CIO,DistrictLodge 157(the Union)as the exclusive collective-bargaining repre-sentative of its production and maintenance employees.In addition,the complaint alleged that Respondent failedto furnish the Union with information requested by itand increased the hourly wage rates of unit employeeswithout prior notice to the Union.Respondent filed ananswer denying the commission of the alleged unfairlabor practices.The parties were given full opportunity to participate,produce evidence, examine and cross-examine witnesses,iThe record was closed on 27 March 1987.aAll dates refer to 1986 unless otherwise specifiedargue orally,and file briefs.Briefswere filed by theGeneral Counsel and by Respondent.On the entire record of the case,including my obser-vation of the demeanor of the witnesses,Imake the fol-lowingFINDINGS OF FACT1.JURISDICTIONRespondent,aNew Yorkcorporation with an officeand place of business in Mohawk,New York,is engagedin the fabrication of sheet metal and related products. Itannually sells and ships from itsNew York facility goodsvalued in excessof $50,000 to consumers located outsidethe Stateof New York.Respondent admits that it is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and(7) of theAct, and I so find. In ad-dition,Ifind that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.11.THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1.BackgroundOn 1 July1980 the Union was certified as the exclu-sive collective-bargaining representative of Respondent'sproduction and maintenance employees.The parties sub-sequently entered into a3-yearcollective-bargainingagreement.In 1983, pursuant to a decertification petition,an election was conducted that resulted in the Union'srecertification.At thetime approximately 15 to 17 em-ployees were in the unit.The parties then entered into a3-year collective-bargaining agreement extending from10 November 1983 to 10 November 1986.On 22 and26 August 1986 the parties notified eachother,inwriting,of their intent to enter into negotiationsfor a successor agreement.In early September, UnionBusiness Representative Lawrence Mancaorallyrequest-ed that Respondent President John Rushton provide alisting ofthe hourlyearnings of the unit employees. On19 September Rushton provided the requested informa-tion,which disclosed that wage increases were given tosome unit employees beyond that provided by the con-tract.2.NegotiationsOn 14, 21,and 23 October the parties met to negotiatea successor contract,withManca and Steward DennisQuatrino, representing the Union,and Rushton and Re-spondent's counsel,Murray Kirshtein,representing Re-spondent.Manca and Kirshtein were the chief spokes-men.During these discussions the parties reached anumber of tentative agreements,including an agreementto increase wages.88According to Manca,on 28 Octoberthe parties agreed to extend the10 November expiration date of the then-existing agreement.Kirshteindenied that the contract extension was agreedto.Art.30 of the agree-ment provides that any changes or modifications to the agreement mustbe in writing and Manca conceded that there was nothing in writing ex-Continued RDR INDUSTRIESAs of September, 7 of the 15 unit employees wereunion members whose dues were deducted from theirearnings by Respondent. On 26 August Rushton postedan announcement that three foreman positions would befilled, advising those interested to apply by 29 August.Four employees, including Scott Fullington, all of whomwere union members on dues checkoff, applied. Duringthe last week of September, Fullington quit his employ-ment with Respondent. On 7 November Leland SmithnotifiedRespondent and the Union, in writing, that hewas terminating his union membership as of 10 Novem-ber.4The parties resumed negotiations on 10 November,withManca and Kirshtein present. Certain items wereagreed on, subject to approval by Rushton and Quatrino.Manca and Kirshtein agreed to continue negotiations thefollowing morning. The parties met again on 11 Novem-ber, at which time various contract items were discussed.The Smith resignation letter was shown to Manca, whowas then informed that the three foreman positions werebeing filled immediately. Those selected were the indi-viduals who had signed the 26 August posting. Kirshteinthen asked Manca whether all the members in the bar-gaining unit would vote on the agreement. Manca re-plied that only union members would vote. Kirshteinsaid he would be more "comfortable if everybody in thebargaining unit could vote on the agreement." Manca re-plied that he had no objection to meeting with everyonein the unit to inform them of the negotiations but that hecould only permit union members to vote on the agree-ment.Manca and Kirshtein then agreed to speak withRobert Klimshaw, a mediator with the Federal Media-tion and Conciliation Service, as to the legality of havingthe entire bargaining unit vote on the agreement. In ad-dition,Manca said that he would discuss the questionwith the Union's legal department.3.Withdrawal of recognitionKirshtein testified that he toldManca that he andRushton were concerned because less than a majority ofthe unitemployees were on checkoff. According toKirshtein he then asked Manca, "Can you represent tome that you represent the majority of theunit?"Kirsh-tein testified thatManca replied, "I cannot represent toyou that I do." Kirshtein further testified that he toldManca:If you can't provide for a majority of the employeesaffected ratifying whatever agreement we come to,and we're very close, and you can't represent to meyou represent a majority of the people, you give mea problem. I can't negotiate with you.Manca denied that he was asked whether the Union rep-resented a majority of the employees. Kirshtein andManca thenspoke by telephone to Clintshaw, who sug-tending the agreement I find, therefore,that the agreement was not ex-tendedUnder the maintenance-of-membership clause of the 1983 contract,employees had the right to resign from union membership between 1 and10 November103gested that the Union obtain a legal opinion regardingnonmember participation in the ratification process.5On 12 November Manca was informed by the Union'sattorney that only members could participate in the rati-fication.Manca so informed Kirshtem who replied thatRespondent would not negotiate further with the UnionRushton acknowledged that Respondent would havecontinued to negotiate with the Union had the Union al-lowed the entire unit to ratify the agreement. Also on 12November Manca made a written request for an updatedlistof employees' earnings. Respondent never answeredthe request. On 13 November Kirshtein and Rushton metwith the unit employees and informed them that Re-spondent was implementing the wage increase that it hadtentatively agreed to with the Union This action wastaken without prior notice to the Union. Respondent hasrefused to negotiate with the Union after 12 November.B. DiscussionInRobertshawControlsCo.,263NLRB 958, 959(1982), theBoard stated.We have consistently held that a union enjoys apresumption of continuing majority status. In orderto rebut that presumption,an employer must eithershow that the union in fact no longer retains majori-ty support,or that its refusal to bargain was basedon a reasonably grounded doubt as to the union'smajority status.As toa reasonably grounded doubt,the doubt must be based on objective consider-ations.When Respondent's representatives realized that lessthan a majority of the unit employees were on checkoff,they requested that all theunitemployees ratify theagreement. The union representative refused to accede tothis request and stated that only union members wouldbe eligible to vote on the agreements Kirshtein testifiedthat he then asked Manca whether Manca could affirmthat the Union represented the majority of the unit, towhich Manca replied that he could not so affirm. Mancadenied that such a question was asked or that such ananswer was givenIt isnot necessary for me to resolvethe credibilityissue,for even were I to credit Kirshtein'sversion of the events, Respondent has not sustained itsburden of showing that the Union no longer retained ma-jority support or that its refusal to bargain was based ona reasonably grounded doubt as to the Union's majoritystatus.Even crediting Kirshtein's version, the question andanswer are ambiguous. Kirshtein conceded that he ad-visedManca that, "You may have other people who ares Respondent served a subpoena on Chntshaw to testify concerning thetelephone conversation The-General Counsel moved to revoke the sub-poena, arguing that Federal mediators should not be required to testify atBoard proceedings The petition to revoke the subpoena was grantedNLRB v Lemon Tree,618 F 2d 51, 54 (9th Cir 1980),Tomlinson of HighPoint, Inc,74 NLRB 681, 685 (1947)6 The ratification process is an internal union matter and a union's de-termination to limit participation to its members is a matter within its dis-cretionSeeDarlington Veneer Co,113NLRB 1101, 1117 (1955), enfd236 F 2d 85 (4th Cir 1956) 104DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDunion members who are not part of the checkoff."Thus,even if the question were asked as Kirshtein testified, itcould have meant whether Manca could represent that amajority of the unit were union members.Indeed, it isunlikely that an experienced union agent like Mancawould have told an employer with whom he was negoti-ating that the Union did not speak on behalf of the ma-jority.This is so,especially here, where there was no un-derlying factual basis to make such a statement adverseto the Union's interest.Similarly, inUnited Supermarkets,214 NLRB 958,964 (1974),the union representative ad-mitted that"he did not believe he had a majority." TheBoard,however,in observing that the number of dues-checkoff authorizations is immaterial to the issue of ma-jority status,held that respondent did not establish thatthe union lost its majority status or that respondent had areasonable basis for so believing.The Board pointed outthat"the crucial question is whether a majority of em-ployees have expressed dissatisfaction with the Union astheir collective-bargaining representative,and there is noevidence showing such majority dissatisfaction" (id. at958).InRoberishaw Controls Co.,supra,the Board foundthat the factors on which respondent based its refusal tobargain were insufficient to support a reasonable doubtas to the Union's continuing majority status. The Boardstated (at 959):With regard to union membership,we have heldthat a showing that less than a majority of the em-ployees in the unit are members of the union is notthe equivalent of showing,that the union lacked ma-jority support,because no one can know with cer-tainty how many employees who favor union repre-sentation do not become or remain members of theunion.As appearsfrom his closing statement, Kirshtein un-derstood that the fact thatless than a majorityof the unitemployees were oncheckoffwas not sufficient to createa good-faith doubt of majoritystatus,whereRespondentwas unaware of substantial dissatisfaction among the em-ployees.Manca's ambiguous response,even ifcredited,that he did not represent a "majority,"was insufficient torebuttheUnion'spresumption of continuingmajoritystatus.I therefore conclude that Respondent was notjustifiedinwithdrawing recognition from the Union.Ifurtherconclude that Respondentviolated the Act byfailing tofurnish theUnion withthe information it requested on 12November7and by increasing the employees'wage rateson 13 Novemberwithout priornoticeto the Union.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.' SeeB.F.Diamond Construction Co,163 NLRB 161, 175-76 (1967),enfd410 F.2d 462 (5th Cir.1969), cert denied396 U.S 835 (1969)3.By withdrawing recognition of the Union as the ex-clusive collective-bargaining representative of its produc-tion and maintenance employees,by failing to furnish theUnion with the information it requested,and by increas-ing the employees'wage rates without prior notice to theUnion,Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and(1) of the Act.4.The aforesaid unfair labor practices constitute unfairlabor practices affecting commerce within the meaningof Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I find it necessary to order Re-spondent to cease and desist therefrom and to take fur-ther action necessary to effectuate the policies of theAct. Inasmuch as I have found that Respondent unlaw-fully refused to bargaincollectivelywith the Union, Ishall recommend that Respondent be ordered to bargainwith the Union as the representative of its productionand maintenance employees.The GeneralCounsel has requested that the order in-clude a visitatorial clause authorizing the Board toengage in discovery under the Federal Rulesof CivilProcedurefor thepurpose of securing compliance withthe Board'sOrder.However, the General Counsel hasnot shown any special circumstances necessitating a de-parture from the standard remedy in similar cases. Ac-cordingly,Iwill not include that requested remedy inthisOrder.SeeNorthwind MaintenanceCo.,281 NLRB317 (1986); O.L.Willis, Inc.,278 NLRB 203 (1986).On these findingsof factand conclusions of law andon the entire record,I issue the following recommend-ed8ORDERThe Respondents,RDR Industries, Inc.,Mohawk,New York,itsofficers,agents, successors,and assigns,shall1.Cease and desist from(a)Refusing to meet and bargain collectively withInternationalAssociation of Machinists and AerospaceWorkers,AFL-CIO,District Lodge 157 as the exclusiverepresentative of the employees in the following appro-priate unit:All production and maintenance employees em-ployed by Respondent at its Mohawk facility, ex-cluding office clerical employees,watchmen,guardsand supervisors as defined in the Act.(b) Refusing to furnish necessary and relevant informa-tion requested by the Union.(c)Unilaterally changing wage rates or other termsand conditions of employment of unit employees, with-out prior notice to or bargaining with the Union.8 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. RDR INDUSTRIES(d) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights under Section 7 of the Act2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request,bargain ingood faith with the Union asthe exclusive representative of the aboveunitof employ-ees and, on request, embodyin a signedagreement anyunderstanding reached.(b)Furnish necessary and relevant information re-quested by the Union in a timely manner.(c) Post at facility in Mohawk, New York, copies ofthe attached notice marked "Appendix."9 Copies of thenotice, on forms provided by the Regional Director forRegion 3, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately on receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to are customarily postedReasonablesteps shall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.i,9 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYESSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government105The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain in good faith withInternationalAssociation of Machinists and AerospaceWorkers, AFL-CIO, District Lodge 157 as the exclusiverepresentative of the employees in the following appro-priate unit:Allproduction and maintenance employees em-ployed byRespondent at itsMohawk facility, ex-cluding office clerical employees, watchmen, guardsand supervisors as defined in the ActWE WILL NOT refuse to provide necessary and rele-vant information requested by the Union in a timelymannerWE WILL NOT unilaterally change wages and otherterms and conditions of employment without prior noticeto the Union and without having afforded the Union anopportunity to negotiate and bargain as the exclusiverepresentative of the employees in the appropriate unitWE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise oftheir rights under Section 7 of the Act.WE WILL, on request, bargain collectively in goodfaithwith the Union as the exclusive representative ofthe employees in the above-mentioned unit and WEWILL, on request, embody in a signed agreement any un-derstanding reached.WE WILL furnish necessary and relevant informationrequested by the Union in a timely fashion.RDR INDUSTRIES, INC